

115 SRES 294 IS: Congratulating the Minnesota Lynx women’s basketball team on winning the 2017 Women’s National Basketball Association championship.
U.S. Senate
2017-10-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS1st SessionS. RES. 294IN THE SENATE OF THE UNITED STATESOctober 19, 2017Ms. Klobuchar (for herself and Mr. Franken) submitted the following resolution; which was referred to the Committee on Commerce, Science, and TransportationRESOLUTIONCongratulating the Minnesota Lynx women’s basketball team on winning the 2017 Women’s National
			 Basketball Association championship.
	
 Whereas, on October 4, 2017, the Minnesota Lynx won the 2017 Women’s National Basketball Association (referred to in this preamble as the WNBA) championship;
 Whereas this is the fourth national championship that the Minnesota Lynx have won in 7 years; Whereas the Minnesota Lynx beat the Los Angeles Sparks in game 5 of the WNBA Conference Finals and bested the Washington Mystics in the semifinals;
 Whereas the Minnesota Lynx finished the regular season with the best record, 27–7, and earned the top seed;
 Whereas the 2017 WNBA Finals made ESPN history by becoming the third-most viewed championship series, averaging 559,000 viewers for the 5-game series;
 Whereas attendance for this postseason rose to a high of 9,596 spectators per game, making it the highest-attended WNBA Finals in 7 years, and attracting 10 percent more spectators as compared to last season;
 Whereas 14,632 fans attended the sold-out championship game at Williams Arena, known as The Barn, in Minneapolis to cheer on the Minnesota Lynx; Whereas the Minnesota Lynx benefit from the stellar coaching leadership of Head Coach Cheryl Reeve and Assistant Coaches Shelley Patterson, James Wade, and Walt Hopkins;
 Whereas the Minnesota Lynx feature 4 world champion and gold medal athletes, including Lindsay Whalen, Maya Moore, Seimone Augustus, and Sylvia Fowles, as well as highly talented professional athletes, including Rebekkah Brunson, Renee Montgomery, Temi Fagbenle, Natasha Howard, Alexis Jones, Jia Perkins, Plenette Pierson, and Cecilia Zandalasini;
 Whereas Sylvia Fowles received the 2017 WNBA Finals Most Valuable Player award; Whereas Rebekkah Brunson is the first WNBA player to win 5 championships; and
 Whereas the Minnesota Lynx join the Houston Comets as the only team to win 4 championships, all under the coaching of Head Coach Cheryl Reeve: Now, therefore, be it
	
 That the Senate— (1)recognizes the achievements of the players, coaches, fans, and staff whose dedication has helped the Minnesota Lynx win the 2017 Women’s National Basketball Association championship; and
 (2)recognizes the Twin Cities area and the State of Minnesota for the enthusiastic support of women’s professional basketball.